ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_07_EN.txt.           DISSENTING OPINION OF JUDGE SKOTNIKOV



   1. The Court, in my view, should have used its discretion to refrain
 rom exercising its advisory jurisdiction in the rather peculiar circum-
stances of the present case. Never before has the Court been confronted
with a question posed by one organ of the United Nations, to which an
answer is entirely dependent on the interpretation of a decision taken by
another United Nations organ. What makes this case even more anoma-
 ous is the fact that the latter is the Security Council, acting under Chap-
 er VII of the United Nations Charter. Indeed, in order to give an answer
 o the General Assembly, the Court has to make a determination as to
whether or not the Unilateral Declaration of Independence (UDI) is in
breach of the régime established for Kosovo by the Security Council in
 ts resolution 1244 (1999).

  2. In the past, the Court has deemed it important to emphasize that it
was giving its legal advice in respect of decisions adopted by the request-
ng organ, in order that the latter could benefit from this advice. In the
Namibia Advisory Opinion the Court pointed out that :
         “The request is put forward by a United Nations organ [the Secu-
      rity Council] with reference to its own decisions and it seeks legal
      advice from the Court on the consequences and implications of these
      decisions. This objective is stressed by the preamble to the resolution
      requesting the opinion, in which the Security Council has stated
      ‘that an advisory opinion from the International Court of Justice
      would be useful for the Security Council in its further consideration
      of the question of Namibia and in furtherance of the objectives the
      Council is seeking’.” (Legal Consequences for States of the Con-
      tinued Presence of South Africa in Namibia (South West Africa)
      notwithstanding Security Council Resolution 276 (1970), Advisory
      Opinion, I.C.J. Reports 1971, p. 24, para. 32 ; emphasis added.)
  Clearly, the present case is starkly different.

   3. In its Advisory Opinion on Legal Consequences of the Construction
of a Wall, the Court reaffirmed that “advisory opinions have the purpose
of furnishing to the requesting organs the elements of law necessary for
 hem in their action” (Legal Consequences of the Construction of a Wall
 n the Occupied Palestinian Territory, Advisory Opinion, I.C.J. Reports
2004 (I), p. 162, para. 60). In the present case, the General Assembly is
not an organ which can usefully benefit from “the elements of law” to be
 urnished by the Court. The Assembly, when it receives the present Advi-

116

sory Opinion, will be precluded, by virtue of Article 12 of the United
Nations Charter, from making any recommendation with regard to the
subject-matter of the present request, unless the Security Council so
requests.
   4. The Security Council itself has refrained from making a determina-
 ion as to whether the UDI is in accordance with its resolution 1244,
although it could have done so by adopting a new resolution or by
authorizing a statement from the President of the Council. Nor has the
Council sought advice from the Court as to whether the issuance of
 he UDI was compatible with the terms of its resolution 1244. That is the
position currently taken by the Council on the issue, which is the subject-
matter of the General Assembly’s request for an advisory opinion from
 he Court.
   5. The Members of the United Nations have conferred distinct respon-
sibilities upon the General Assembly, the Security Council and the Inter-
national Court of Justice and have put limits on the competence of each
of these principal organs. The Court — both as a principal organ of the
United Nations and as a judicial body — must exercise great care in
order not to disturb the balance between these three principal organs, as
has been established by the Charter and the Statute. By not adequately
addressing the issue of the propriety of giving an answer to the present
request, the Court has failed in this duty.

   6. The majority, in an attempt to justify its position, refers to “an
 ncreasing tendency over time for the General Assembly and the Security
Council to deal in parallel with the same matter concerning the mainte-
nance of international peace and security” (Advisory Opinion, para. 41), a
 endency which was noted by the Court in its Advisory Opinion on Legal
Consequences of the Construction of a Wall. However, the present case
simply does not form part of this tendency. It is true that the General
Assembly has also adopted resolutions relating to the situation in Kos-
ovo (ibid., para. 38). However, as is evident from the Advisory Opinion,
none of these resolutions is relevant either to the régime established by
resolution 1244 or to an answer to the question posed by the General
Assembly. The truth is that everything hinges on the interpretation of
Security Council resolution 1244.
   The majority also cites the Namibia Advisory Opinion, as well as the
Advisory Opinions on Certain Expenses of the United Nations and Con-
ditions of Admission of a State to Membership in the United Nations (see
paragraphs 46 and 47 of the Advisory Opinion). None of these cases,
however, is remotely similar to the present one. In the Namibia case, the
requesting organ was the Security Council (see paragraph 2 above). In
 he Certain Expenses Opinion, the Court merely quotes from a number
of Security Council resolutions, in order to note the clear existence of “a
record of reiterated consideration, confirmation, approval and ratifica-
 ion by the Security Council and by the General Assembly of the actions
of the Secretary-General” (Certain Expenses of the United Nations (Arti-

117

cle 17, paragraph 2, of the Charter), Advisory Opinion, I.C.J. Reports
1962, p. 176). In the Conditions of Admission Opinion, the Court does
not deal with any Security Council resolutions. In both the Certain
Expenses and Conditions of Admission cases, the Court’s task was to
 nterpret the United Nations Charter and in both cases the General
Assembly, the requesting organ, could have made use of “the elements of
 aw” furnished by the Court. The majority, in addition, refers to the con-
 entious cases of Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie. How-
ever, in these cases, the Court does not interpret any Security Council
resolutions. It only stated that Libya, the United States and the United
Kingdom, as Members of the United Nations, are obliged to accept and
carry out the decisions of the Security Council in accordance with Arti-
cle 25 of the United Nations Charter (see the case concerning Questions
of Interpretation and Application of the 1971 Montreal Convention aris-
 ng from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v.
United States of America), Provisional Measures, Order of 14 April 1992,
I.C.J. Reports 1992, p. 126, para. 42 ; and the case concerning Questions
of Interpretation and Application of the 1971 Montreal Convention aris-
 ng from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v.
United Kingdom), Provisional Measures, Order of 14 April 1992, I.C.J.
Reports 1992, p. 15, para. 39).


   The majority’s inability to find jurisprudence of any relevance is quite
understandable since the present case, as explained in paragraph 1, is
unprecedented.
   7. The Court’s failure to exercise its discretion to refrain from giving
an answer to the question posed by the General Assembly unfortunately
entails serious negative implications for the integrity of the Court’s judi-
cial function and its role as a principal organ of the United Nations.

  8. In particular, any interpretation of Security Council resolution 1244
which the Court might have given would have been less than authorita-
ive under the circumstances of the present case.
  Indeed, one may recall a dictum by the Permanent Court of Interna-
ional Justice to the effect that “it is an established principle that the right
o giving an authoritative interpretation of a legal rule belongs solely to
he person or body who has power to modify or suppress it” (Jaworzina,
Advisory Opinion, 1923, P.C.I.J., Series B, No. 8, p. 37). This, of course,
eads to the conclusion that :

        “Only the Security Council, or some body authorized to do so by
      the Council, may give an authentic interpretation [of a Security
      Council resolution] in the true sense.” (Michael C. Wood, “The
      Interpretation of Security Council Resolutions”, Max Planck Year-
      book of United Nations Law, Vol. 2, 1998, p. 82.)

118

It is equally obvious that :
        “The I.C.J. and other international tribunals (including those on
      Yugoslavia and Rwanda) may have to interpret SCRs [Security
      Council resolutions] for the purpose of giving effect to what the
      Council has decided.” (Max Planck Yearbook of United Nations
      Law, Vol. 2, 1998, p. 85.)
   In the present case, however, the Court is not interpreting resolu-
 ion 1244 for the purpose of giving effect to what the Council has
decided. The Council has not decided anything on the subject of the
UDI. The Council has not even acknowledged the issuance of the UDI.
The terms of resolution 1244 have remained unaltered since the UDI was
adopted (see paragraphs 91 and 92 of the Advisory Opinion).
   9. It must be borne in mind that Security Council resolutions are
political decisions. Therefore, determining the accordance of a certain
development, such as the issuance of the UDI in the present case, with a
Security Council resolution is largely political. This means that even if a
determination made by the Court were correct in the purely legal sense
 which it is not in the present case), it may still not be the right determi-
nation from the political perspective of the Security Council. When the
Court makes a determination as to the compatibility of the UDI with
resolution 1244 — a determination central to the régime established for
Kosovo by the Security Council — without a request from the Council, it
substitutes itself for the Security Council.

   10. In some ways, the situation faced by the Court in the present case
 s similar to that which confronted it in respect of the Federal Republic of
Yugoslavia’s (FRY) membership in the United Nations, prior to its
admission in 2000. The Court, when considering, in 1993 and 1996, the
Bosnia and Herzegovina v. Yugoslavia case in incidental proceedings,
refrained from interpreting the relevant resolutions of the General Assem-
bly and the Security Council in order to make a determination as to
whether or not the FRY was a Member of the United Nations and
 pso facto party to the Statute of the Court. It confined itself to the obser-
vation that the solution adopted in the United Nations on the question of
 he continuation of the membership of the Socialist Federal Republic of
Yugoslavia (SFRY) was “not free from legal difficulties” (Application of
 he Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia), Provisional Measures,
Order of 8 April 1993, I.C.J. Reports 1993, p. 14, para. 18). The Court
did not address this question in its 1996 Judgment on the preliminary
objections (Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Preliminary Objections, Judgment, I.C.J. Reports 1996 (II)). The Court
was clearly not authorized to make a determination on the issue of the
membership of the FRY in the United Nations and it did not do so,
although this was a question of jus standi. Only after the Security Council

119

and the General Assembly brought clarity to the situation by admitting
 he FRY to the United Nations as a new Member did the Court, in the
Legality of Use of Force cases in 2004, come to the conclusion that the
FRY was not a Member of the United Nations or party to the Statute
prior to its admission to the United Nations in 2000. The Court observed
 hat

      “the significance of this new development in 2000 is that it has clari-
      fied the thus far amorphous legal situation concerning the status of
      the Federal Republic of Yugoslavia vis-à-vis the United Nations. It
      is in that sense that the situation that the Court now faces in relation
      to Serbia and Montenegro is manifestly different from that which it
      faced in 1999. If, at that time, the Court had had to determine defini-
      tively the status of the Applicant vis-à-vis the United Nations, its
      task of giving such a determination would have been complicated by
      the legal situation, which was shrouded in uncertainties relating to
      that status. However, from the vantage point from which the Court
      now looks at the legal situation, and in light of the legal conse-
      quences of the new development since 1 November 2000, the Court
      is led to the conclusion that Serbia and Montenegro was not a Mem-
      ber of the United Nations, and in that capacity a State party to the
      Statute of the International Court of Justice, at the time of filing its
      Application to institute the present proceedings before the Court on
      29 April 1999.” (Legality of Use of Force (Serbia and Montenegro v.
      Belgium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
      pp. 310-311, para. 79.)

   11. Had the Court made this determination in 1993, 1996 or 1999,
when it considered the request for the indication of provisional measures
 n the Legality of Use of Force cases, it would have both jeopardized the
 ntegrity of its judicial function and compromised its role as a principal
organ of the United Nations.
   This is precisely what is at stake in the present case. Therefore, the
Court’s decision to answer the question is as erroneous as it is regretta-
ble.
   12. Now, however reluctantly, I will have to address the majority’s
attempt to interpret Security Council resolution 1244 with respect to the
UDI. Unfortunately, in the process of doing so, the majority has drawn
some conclusions, which simply cannot be right.


   13. One of these is finding that resolution 1244, which had the over-
arching goal of bringing about “a political solution to the Kosovo crisis”
 resolution 1244, operative paragraph 1), did not establish binding obli-
gations for the Kosovo Albanian leadership (see Advisory Opinion, para-
graphs 117 and 118). The Security Council cannot be accused of such an

120

omission, which would have rendered the entire process initiated by reso-
ution 1244 unworkable. The Permanent Representative of the United
Kingdom stated the obvious at the time of the adoption of resolu-
 ion 1244 :
         “This resolution applies also in full to the Kosovo Albanians,
      requiring them to play their full part in the restoration of normal life
      to Kosovo and in the creation of democratic, self-governing institu-
      tions. The Kosovo Albanian people and its leadership must rise to the
      challenge of peace by accepting the obligations of the resolution, in
      particular to demilitarize the Kosovo Liberation Army (KLA) and
      other armed groups.” (Statement by the Permanent Representative
      of the United Kingdom ; United Nations doc. S/PV.4011, 10 June 1999,
      p. 18 ; emphasis added.)

   14. No less striking is the Court’s finding to the effect that “a political
process designed to determine Kosovo’s future status, taking into account
 he Rambouillet accords” envisaged in resolution 1244 (resolution 1244,
operative paragraph 11 (e)), can be terminated by a unilateral action by
 he Kosovo Albanian leadership (see Advisory Opinion, paragraphs 117
and 118). In other words, the Security Council, in the view of the major-
 ty, has created a giant loophole in the régime it established under resolu-
 ion 1244 by allowing for a unilateral “political settlement” of the final
status issue. Such an approach, had it indeed been taken by the Council,
would have rendered any negotiation on the final status meaningless.
Obviously, that was not what the Security Council intended when adopt-
 ng and implementing resolution 1244. It is useful to recall that operative
paragraph 11 (e) of resolution 1244 refers to the Rambouillet accords
which provide that :

         “Three years after the entry into force of this Agreement, an inter-
      national meeting shall be convened to determine a mechanism for a
      final settlement for Kosovo, on the basis of the will of the people,
      opinions of relevant authorities, each Party’s [Belgrade and Prish-
      tina] efforts regarding the implementation of this Agreement, and
      the Helsinki Final Act . . .” (United Nations doc. S/1999/648,
      7 June 1999, p. 85.)
By no stretch of the imagination can a “unilateral settlement” be read
 nto this clear policy statement endorsed by the Security Council in its
resolution 1244.

   The subsequent practice of the Security Council in respect of resolu-
 ion 1244 is equally clear. When the process for determining Kosovo’s
final status was initiated in 2005, the Members of the Security Council
attached to the letter from its President to the Secretary-General, “for
 his] reference”, the Guiding Principles for a Settlement of the Status of

121

Kosovo agreed by the Contact Group (composed of France, Germany,
Italy, Russia, the United Kingdom and the United States). The Guiding
Principles stated in no ambiguous terms that “[a]ny solution that is uni-
 ateral or results from the use of force would be unacceptable” and that
“[t]he final decision of the status of Kosovo should be endorsed by the
Security Council” (Guiding Principles, annexed to the letter dated
10 November 2005 from the President of the Security Council addressed
 o the Secretary-General, United Nations doc. S/2005/709 ; emphasis
added).
   15. Finally, the authors of the UDI are being allowed by the majority
 o circumvent the Constitutional Framework created pursuant to resolu-
 ion 1244, simply on the basis of a claim that they acted outside this
Framework :
      “the Court considers that the authors of that declaration did not act,
      or intend to act, in the capacity of an institution created by and
      empowered to act within that legal order [established for the interim
      phase] but, rather, set out to adopt a measure [the UDI] the signifi-
      cance and effects of which would lie outside that order” (Advisory
      Opinion, para. 105).
The majority, unfortunately, does not explain the difference between act-
 ng outside the legal order and violating it.
   16. The majority’s version of resolution 1244 is untenable. Moreover,
 he Court’s treatment of a Security Council decision adopted under
Chapter VII of the United Nations Charter shows that it has failed “its
own responsibilities in the maintenance of [international] peace and secu-
rity under the Charter and the Statute of the Court” (Legality of Use of
Force (Yugoslavia v. Belgium), Provisional Measures, Order of 2 June
1999, I.C.J. Reports 1999 (I), p. 132, para. 18).

  17. There is also a problem with the Court’s interpretation of gen-
eral international law. According to the Advisory Opinion, “general inter-
national law contains no applicable prohibition of declarations of
 ndependence” (para. 84). This is a misleading statement which,
unfortunately, may have an inflammatory effect. General international law
 imply does not address the issuance of declarations of independence,
because
      “declarations of independence do not ‘create’ or constitute States
      under international law. It is not the issuance of such declarations
      that satisfies the factual requirements, under international law, for
      statehood or recognition. Under international law, such declarations
      do not constitute the legal basis for statehood or recognition.”
      (CR 2009/31, p. 46 (Fife, Norway).)

  Declarations of independence may become relevant in terms of general
nternational law only when considered together with the underlying

122

claim for statehood and independence. However, the question posed by
 he General Assembly “is narrow and specific” (Advisory Opinion,
para. 51). “In particular, it does not ask whether or not Kosovo has
achieved statehood.” (Ibid., para. 51.) Therefore, the question as to the
 egality of the UDI simply cannot be answered from the point of view of
general international law. The only law applicable for the purpose of
answering the question posed by the General Assembly is the lex specialis
created by Security Council resolution 1244.


   18. In conclusion, it should be said that the purport and scope of the
Advisory Opinion is as narrow and specific as the question it answers.
The Opinion does not deal with the legal consequences of the UDI. It
does not pronounce on the final status of Kosovo. The Court makes it
clear that it
      “does not consider that it is necessary to address such issues as
      whether or not the declaration has led to the creation of a State or
      the status of the acts of recognition in order to answer the question
      put by the General Assembly” (ibid., para. 51).
The Court also notes that
      “[d]ebates regarding the extent of the right of self-determination and
      the existence of any right of ‘remedial secession’ . . . concern the
      right to separate from a State . . . and that issue is beyond the scope
      of the question posed by the General Assembly” (ibid., para. 83).

   In no way does the Advisory Opinion question the fact that resolu-
 ion 1244 remains in force in its entirety (see paragraphs 91 and 92 of the
Advisory Opinion). This means that “a political process designed to
determine Kosovo’s future status” envisaged in this resolution
 para. 11 (e)) has not run its course and that a final status settlement is
yet to be endorsed by the Security Council.

                                           (Signed) Leonid SKOTNIKOV.




123

